PER CURIAM.
REVERSED.
Appellant was on probation for a second degree robbery when he violated probation by committing another robbery. The guidelines scoresheet allowed a sentence of five to seven years on the original charge and, with a one cell increase for the violation of probation, a maximum sentence of nine years. The trial court imposed a 10 year sentence and must be reversed for exceeding the one cell upward increase permitted for violation of probation. Scott v. State, 549 So.2d 1385 (Fla.1989); Lambert v. State, 545 So.2d 838 (Fla.1989); Franklin v. State, 545 So.2d 851 (Fla.1989). The state concedes this error and the sentence imposed for violation of probation is
REVERSED and REMANDED for RE-SENTENCING.
WALDEN, WARNER and POLEN, JJ., concur.